 

 

 

Newmark Knight Frank_Black [bpmx20200218ex1015ca3a4002.jpg]

Sublease Agreement

 

 

 

 

 

Sublessor:

BioPharmX, Inc.

Subleased Premises:

115 Nicholson Lane San Jose CA 95134

Sublessee:

Full Cycle Bioplastics Inc.

Date:

1/15/2020

 

1.



Parties:

This Sublease is entered into this 14th day of February, 2020 by and between
BioPharmX, Inc., Sublessor, and Full Cycle Bioplastics Inc., Sublessee, as a
Sublease under the Master Lease dated October 31, 2018 entered into by THE
IRVINE COMPANY LLC, as Lessor, and Sublessor under this Sublease as Lessee; a
copy of the Master Lease is attached hereto as Exhibit “A”.

2.



Provisions Constituting Sublease:

2.1This Sublease is subject to all of the terms and conditions of the Master
Lease in Exhibit “A” and Sublessee shall assume and perform the obligations of
the Lessee in said Master Lease, to the extent said terms and conditions are
applicable to the Premises subleased pursuant to this Sublease. Sublessee shall
not commit or permit to be committed on the Premises any act or omission which
shall violate any term or condition of the Master Lease. In the event of
termination of Sublessor's interest as Lessee under the Master Lease for any
reason, then this Sublease shall terminate coincidentally therewith without any
liability of Sublessor to Sublessee.

2.2All of the terms and conditions contained in the Master Lease are
incorporated herein except for paragraphs 4, 5, 6, 9, 10, 12, Exhibit X and Work
Letter.

3.



Premises:

Sublessor leases to Sublessee and Sublessee hires from Sublessor the following
described Premises, together with appurtenances, situated in the City of San
Jose, County of Santa Clara, State of California, commonly known and described
as 115 Nicholson Lane and consisting of 11,793 Square Feet.

4.



Rental:

Sublessee shall pay to Sublessor as rent for the Premises in advance on the
first day of each calendar month of the term of this Sublease without deduction,
offset, prior notice or demand, in lawful money of the United States the sum of
$34,435.56. If the commencement date is not the first of the month, or if the
Sublease termination date is not the last day of the month, a prorated monthly
installment shall be paid at the then current rate for the fractional month
during which the Sublease commences and/or terminates. Receipt of $18,998.93 is
hereby acknowledged as rental for the first prorated month, and the additional
amount of $73,682.65 as non-interest bearing security for performance under this
Sublease. In the event Sublessee has performed all of the terms and conditions
of this Sublease throughout the term, upon Sublessee vacating the Premises, the
amount paid as a security deposit shall be returned to Sublessee after first
deducting any sums owing to Sublessor. The monthly rent will increase in
accordance with the Master Lease.



7/11/2019 10:58 AM • Document2Page 1 of 5

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



 

Newmark Knight Frank_Black [bpmx20200218ex1015ca3a4001.jpg]

 

5.



Term:

5.1The term of this Sublease shall be for a period of 4 years commencing on
February 1st, 2020 and ending on December 30, 2023.

5.2In the event Sublessor is unable to deliver possession of the Premises at the
commencement of the term, Sublessor shall not be liable for any damage caused
thereby, nor shall this Sublease be void or voidable but Sublessee shall not be
liable for rent until such time as Sublessor offers to deliver possession of the
Premises to Sublessee, but the term hereof shall not be extended by such delay.
If Sublessee, with Sublessor's consent, takes possession prior to commencement
of the term, Sublessee shall do so subject to all the covenants and conditions
hereof and shall pay rent for the period ending with the commencement of the
term at the same rental as that prescribed for the first month of the term
prorated at the rate of 1/30th thereof per day. In the event Sublessor has been
unable to deliver possession within thirty days from the commencement date,
Sublessee, at Sublessee's option, may terminate this Sublease.

6.



Use:

Sublessee shall use the Premises for General Office and Research Laboratory and
for no other purpose without the written consent of Sublessor.

7.



Compliance With Americans With Disabilities Act:

Sublessor shall be responsible for the installation and cost of any and all
improvements, alterations or other work required on or to the Premises or to any
other portion of the property and/or building of which the Premises are a part,
required or reasonably necessary because of (1) the use to which the Premises or
any portion thereof is put; (2) the use by a subtenant by reason of assignment
or sublease; or (3) both, including any improvements, alterations or other work
required under the Americans With Disabilities Act of 1990. Compliance with the
provisions of this paragraph shall be a condition of Sublessor granting its
consent to any assignment or sublease of all or a portion of the Premises
described in this Sublease.

8.



Notices:

All notices or demands of any kind required or desired to be given by Sublessor
or Sublessee hereunder shall be in writing and shall be deposited in the United
States mail, certified or registered, postage prepaid, addressed to the
Sublessor or Sublessee, respectively, at the address set forth after their
signatures at the end of this Sublease. All rent and other payments due under
this Sublease or the Master Lease shall be made to Sublessor at the Sublessor's
address set forth below.

9.



Broker Fee:

Upon execution of this Sublease, Sublessor shall pay Cornish & Carey Commercial
dba Newmark Knight Frank, a licensed real estate broker, fees set forth in a
separate agreement between Sublessor and Broker.



7/11/2019 10:55 AM • Document2Page 2 of 5

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.



 

Newmark Knight Frank_Black [bpmx20200218ex1015ca3a4001.jpg]

 

F

 

 

 

Sublessor:

Biopharmx Inc.

By:

/s/ Steven Bosacki

Date:

February 14, 2020

Steven Bosacki, Chief Operating Officer

Address

115 Nicholson Lane

 

San Jose, CA  95134

 

 

Febr

 

 

 

Sublessee:

Full Cycle Bioplastics Inc.

By:

Dane Anderson, Chief Technology Officer

Date:

February 14, 2020

NamePrinted, TitlePrinted

Signature:  /s/ Dane Anderson

Address

2120 University Ave, Suite 504

 

Berkeley, CA 94704

 

 

Broker

Cornish & Carey Commercial
dba Newmark KNIGHT FRANK
Address Line 1
City, CA  zip

By:

 

Date:

 

Agent Name, CA RE License #______________________________

 

 



7/11/2019 10:55 AM • Document2Page 3 of 5

 

Although all information furnished regarding property for sale, rental, or
financing is from sources deemed reliable, such information has not been
verified, and no express representation is made nor is any to be implied as to
the accuracy thereof, and it is submitted subject to errors, omissions, change
of price, rental or other conditions, prior sale, lease or financing, or
withdrawal without notice and to any special conditions imposed by our
principal.

